961 F.2d 221
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ervin Melvin WALKER, Petitioner-Appellant,v.R. Michael CODY, Warden, Respondent-Appellee.
No. 91-5117.
United States Court of Appeals, Tenth Circuit.
April 13, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner Ervin Walker contends that the district court erred in dismissing his federal habeas corpus petition.   On appeal, Walker argues that he is entitled to an evidentiary hearing pursuant to 28 U.S.C. § 2254 on the merits of his habeas petition.   We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


3
We review a decision of the district court denying an evidentiary hearing for abuse of discretion.   United States v. Barboa, 777 F.2d 1420, 1422 n. 2 (10th Cir.1985).   After carefully reviewing the record, we conclude that the district court did not abuse its discretion when it declined to hold an evidentiary hearing in this matter.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3